United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 2, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-40634
                         Summary Calendar



JORGE REYES,

                          Plaintiff-Appellant,

versus

GARY L. JOHNSON; JOE D. CRAWFORD, M.D.; S. LOFTON, Physician's
Assistant; TODDY A. FOXWORTH; JESSE WICKS, Assistant Warden
JERRY LEVISTON, Staff Nurse; BRENDA JENKINS, Assistant
Nurse; CONNIE JUSTICE, Clerk II,

                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 6:03-CV-543-WMS-JKG
                       --------------------

Before GARWOOD, JOLLY, and JONES, Circuit Judges.

PER CURIAM:*

     Jorge Reyes attempts to appeal in a civil rights action

filed pursuant to 42 U.S.C. § 1983.   The magistrate judge entered

a written report recommending that Reyes’ complaint be dismissed.

Reyes filed a notice of appeal after the magistrate judge issued

his recommendation but before any decision was announced by the

district court.   Reyes’ premature notice of appeal was

ineffective to invoke the jurisdiction of this court.      See United

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40634
                               -2-

States v. Cooper, 135 F.3d 960, 961 (5th Cir. 1998); see also

Trufant v. Autocon, Inc., 729 F.2d 308, 309 (5th Cir.1984).   The

appeal is DISMISSED.